DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In light of the amendment filed 12/22/21, the objection to claim 10 for informalities is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the output enable circuit is only coupled to the power amplification circuit” (claim 12); “wherein the output enable circuit is only coupled between the DAC and the power amplification circuit” (claim 13); “wherein the output enable circuit is only coupled between the row data memory and the DAC” (claim 14); “another output enable circuit is further coupled between the DAC and the power amplification circuit” (claim 15); “another output enable circuit is further coupled between the row data memory and the DAC” (claims 16 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 (and similarly claims 13 and 14) recites “wherein the output enable circuit is only coupled to the power amplification circuit”.  Examiner finds no support for this limitation in Applicant’s specification as originally filed.  Examiner is interpreting the limitation “coupled” under the broadest reasonable interpretation of the term.  For example, two circuit elements need not be coupled directly to be considered “coupled”.  This interpretation is reinforced by ¶ 27 of Applicant’s specification as filed.  Thus, Examiner finds no support for circuit elements that are “only coupled” as recited in claims 12-14.  For example, fig. 2 of Applicant’s drawings show elements 121, 122, 123, and 124 as coupled together.  Thus, any element coupled to any of these elements is therefore coupled to all of these elements (under the broadest reasonable interpretation of “coupled”).  Claims 12-14 therefore contain new matter.
Claim 15 (and similarly claims 16 and 17) recites “another output enable circuit is further coupled”.  Examiner finds no support for this limitation in Applicant’s specification as originally filed.  Applicant’s specification and drawings fail to mention or describe “another output enable circuit” in addition to output enable circuit 124 shown in fig. 2.  For example, ¶ 60-66 of Applicant’s specification merely describes “the output enable circuit 124”.  No additional output enable circuit is mentioned, and thus claims 15-17 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (and similarly claim 17) recites “the output enable circuit is configured to receive”.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites both “the output enable circuit” and “another output enable circuit”, and thus it is unclear to which of these circuits “the output enable circuit” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 16 and 17 are indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0197945) in view of Ko et al. (US 2011/0199397).

	Regarding claim 1, Kim discloses a driving method of a display panel, comprising: performing initial configurations (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed);
	detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals depending on whether the configuration work of the initial code is completely finished or not (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA),
	wherein the control signals are configured to enable or disenable output of a data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);
	and receiving, by an output enable circuit, a control signal, and enabling or disenabling output of the data drive chip depending on a level of the control signal, so as to control picture display of the display panel (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).

	Ko teaches reading, by a timing control chip, an initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the code reading of Ko since such a modification provides for checking whether power is provided or interrupted (Ko, ¶ 49) and prevents an unintended image from being abnormally displayed when power is provided to the LCD apparatus (Ko, ¶ 31).

	Regarding claim 2, Kim discloses wherein the step of detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals depending on whether the configuration work of the initial code is completely finished or not comprises: in response to detecting that the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a low-level enable signal to be taken as the control signal (figs. 1-3, ¶ 51-56, enable signals low during time period PA).

	Regarding claim 3, Ko further teaches wherein the step of receiving, by an output enable circuit, an enable signal, and enabling or disabling output of the data drive chip depending on a level of the enable signal, so as to control picture display of the display panel comprises: controlling to disconnect an output port of the data drive chip when the 

	Regarding claim 4, Kim discloses wherein the step of detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals depending on whether the configuration work of the initial code is completely finished or not comprises: in response to detecting that the timing control chip has finished all code configurations, outputting, by the timing control chip, a high-level enable signal to be taken as the control signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA).

	Regarding claim 5, Kim discloses wherein the step of receiving, by an output enable circuit, an enable signal, and enabling or disenabling output of the data drive chip depending on a level of the enable signal, so as to control picture display of the display panel comprises: controlling to restore the output port of the data drive chip when the enable signal received by the output enable circuit is at a high level (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).

	Regarding claim 6, Kim discloses wherein the timing control chip comprises a control circuit; the control circuit detects whether the configuration work of the initial 
	the data drive chip comprises the output enable circuit; the output enable circuit receives the control signal, and enables or disenables data output of the data drive chip depending on a level of the control signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44; see also ¶ 45-47, figs. 5-6).
	Ko further teaches controlling voltages at two ends of a liquid crystal panel, thereby controlling the display of the display panel (figs. 13-14, ¶ 72-78).

	Regarding claim 8, Kim discloses a driving method of a display panel, comprising: performing initial configurations (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed);
	in response to detecting that the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a low-level enable signal (figs. 1-3, ¶ 51-56, enable signals low during time period PA);
	and in response to detecting that the timing control chip has finished all code configurations, outputting, by the timing control chip, a high-level enable signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA);

	and in response to receiving the high-level enable signal, restoring, by the output enable circuit, the data output of the power amplification circuit so as to control the display panel to perform picture display according to the drive data of the data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44).
	Kim fails to explicitly disclose reading, by a timing control chip, an initial code; receiving drive data of the timing control chip; storing the drive data to a row data memory; in response to receiving the low-level enable signal, disconnecting, by the output enable circuit, data output of the power amplification circuit so as to control the display panel to display a black screen.
	Ko teaches reading, by a timing control chip, an initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit);
	receiving drive data of the timing control chip; storing the drive data to a row data memory (figs. 1-2 and 5-6, see ¶ 30-33, timing controller provides DATA to source driver, DATA stored in data latch 220);
	in response to receiving the low-level enable signal, disconnecting, by the output enable circuit, data output of the power amplification circuit so as to control the display panel to display a black screen (figs. 1-3, figs. 5-7, see ¶ 30-34, ¶ 38-48, switching unit blocks connection between output buffer and output pads during power-on).


	Regarding claim 18, Kim discloses wherein the data drive chip has been powered on prior to the completion of the configuration work of the initial code by the timing control chip (figs. 3-4, power-on and power-off sequences disclosed, i.e., power may be turned on and off before being turned on again, see ¶ 50-65).

Claims 7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ko, and further in view of Cui (CN 101866637, cited in Applicant’s IDS filed 10/17/20; see file wrapper, Foreign Reference, 11 pp.).

	Regarding claim 7, Kim in view of Ko fails to disclose wherein the step of reading, by a timing control chip, an initial code, and performing initial configurations comprises: turning on a backlight module while the timing control chip is reading the initial code.
	Cui teaches wherein the step of reading, by a timing control chip, an initial code, and performing initial configurations comprises: turning on a backlight module while the timing control chip is reading the initial code (abstract, backlight is driven in advance during power-on for preheating).


	Regarding claim 9, Kim discloses a display panel, comprising: a timing control chip, configured to perform initial configurations, and simultaneously detect whether configuration work of the initial code is completely finished or not, and correspondingly generate different control signals depending on whether the configuration work of the initial code is completely finished or not (figs. 1-3, see ¶ 51-56, initialization corresponds to period PA; resetting of the timing controller at power on is disclosed; enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA),
	wherein the control signals are configured to enable or disenable output of a data drive chip (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);
	an output enable circuit, wherein the output enable circuit is configured to receive a control signal, and control data output of the data drive chip depending on a level of the control signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; see also ¶ 24-44);

	Kim fails to explicitly disclose a backlight module, disposed in the display panel, and turned on while the display panel is started; a timing control chip, configured to read an initial code; controlling voltages at two ends of a liquid crystal panel; wherein the backlight module is turned on while the timing control chip is reading the initial code.

	Ko teaches a timing control chip, configured to read an initial code (abstract, fig. 1, figs. 8-9, ¶ 49-54, e.g., switching control unit receives reset signal RST if power is provided or interrupted; see also fig. 14, ¶ 78, timing controller includes switching control unit);
	and controlling voltages at two ends of a liquid crystal panel (figs. 13-14, ¶ 72-78).
	Kim and Ko are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim with the code reading of Ko since such a modification provides for checking whether power is provided or interrupted (Ko, ¶ 49) and prevents an unintended image from being abnormally displayed when power is provided to the LCD apparatus (Ko, ¶ 31).


	wherein the backlight module is turned on while the timing control chip is reading the initial code (abstract, backlight is driven in advance during power-on for preheating).
	Kim in view of Ko and Cui are both directed to initialization procedures for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kim in view of Ko with the backlight preheating of Cui since such a modification provides a starting process of the backlight can be accelerated, the backlight can reach a stable working state in advance before a display unit outputs a program image, and the starting stability of a display picture is ensured (Cui, abstract).

	Regarding claim 10, Kim discloses wherein the timing control chip comprises: a control circuit, located in the timing control chip, and configured to detect whether the configuration work of the initial code of the timing control chip is finished or not, and correspondingly generate a high-level or low-level enable signal to be taken as the control signal (figs. 1-3, ¶ 51-56, enable signals switch from low to high after the last step of the power-on sequence, i.e., after time period PA).

	Regarding claim 11, Kim discloses wherein the data drive chip comprises: a Digital-to-Analog Converter (DAC), configured to convert the drive data into an analog voltage; and a power amplification circuit, configured to amplify a power of the analog 
	Ko further teaches wherein the data drive chip comprises: a row data memory, configured to store drive data (figs. 1-2 and 5-6, see ¶ 30-33, timing controller provides DATA to source driver, DATA stored in data latch 220).

	Regarding claim 12, Kim discloses wherein the output enable circuit is only coupled to the power amplification circuit; and the output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the power amplification circuit depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuit EN12; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 13, Kim discloses wherein the output enable circuit is only coupled between the DAC and the power amplification circuit; the output enable circuit is configured to receive the enable signal, and disconnect or restore data transmission between the DAC and the power amplification circuit depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuit EN11 and EN12; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 14, Kim discloses wherein the output enable circuit is only coupled between the row data memory and the DAC; the output enable circuit is configured to receive the enable signal, and disconnect or restore data transmission 

	Regarding claim 15, Kim discloses wherein the output enable circuit is coupled to the power amplification circuit, and another output enable circuit is further coupled between the DAC and the power amplification circuit; and each output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the power amplification circuit and the DAC depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuits EN11 and EN12; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 16, Kim discloses wherein the output enable circuit is coupled to the power amplification circuit, and another output enable circuit is further coupled between the row data memory and the DAC; and the output enable circuit is configured to receive the enable signal, and disconnect or restore data output of the power amplification circuit and the row data memory depending on a level of the enable signal (figs. 1-3, ¶ 50-56, channel-on operation performed in response to enable signals at time period PB; e.g., circuits EN12 and EN11; see also ¶ 24-44; see also figs. 5-6).

	Regarding claim 17, Kim discloses wherein the output enable circuit is coupled between the DAC and the power amplification circuit, and another output enable circuit is further coupled between the row data memory and the DAC; and the output enable .

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.  Regarding claims 1, 8, and 9, Applicant argues that Kim is “completely silent regarding that the timing control chip detects whether configuration work of the initial code is completely finished or not” (Remarks, pp. 11-12).  Examiner disagrees.  As cited above, Kim discloses at figs. 1-3 and ¶ 51-56 that the enable signals switch from low to high after the last step of the power-on sequence.  This power-on sequence includes resetting of the timing controller.  The enable signals do not switch from low to high until this process is completed (i.e., at the start of PB of fig. 3).
	Applicant further argues that Kim is “completely silent regarding that the enable signals EN11 to EN13 at the period PA are configured to disenable the output of the source driver SDIC” and “completely silent regarding an output enable circuit that receives a control signal and accordingly enables or disenables the output of the data drive chip depending on the level of the control signal” (Remarks, pp. 12-13).  Examiner disagrees.  As cited above, figs. 1-3 and ¶ 50-56 of Kim discloses that channel-on operation performed in response to enable signals at time period PB.  As ¶ 40 explicitly states, the DAC, AMP, and MUX receive enable signals to start their corresponding operations.  In other words, the operations aren’t started until the enable signals switch 
In response to Applicant's arguments that Examiner’s motivation “to make the above hypothetical modification cannot hold” (Remarks, p. 14), and further regarding the low/high level of Ko’s switching control signals (Remarks, p. 16, p. 20), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant’s arguments regarding Cui with respect to claim 1 are not germane, as Examiner has not relied upon Cui to reject claim 1.
In response to applicant's argument with respect to claims 7 and 9 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the backlight module keeps being turned on since the power-on of the display panel” and “the time when the backlight module is turned on is the same as the time when the timing control chip starts initialization” [see Remarks, pp. 17-18, pp. 20-21]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding claims 12-17, Applicant argues that “Kim fails to disclose the limitations recited by” these claims (Remarks, pp. 21-22).  Examiner disagrees for the reasons cited and discussed above in the rejection of the claims.  Specifically, Examiner considers EN11 and EN12 of Kim to be different enable circuits as is claimed, and thus these two different circuits read on the “only” language of claims 12-14 and the “another” language of claims 15-17.
	Regarding claim 18, Applicant’s arguments are not persuasive (Remarks, p. 22) and Examiner notes that figs. 3-4 and ¶ 50-65 of Kim disclose power-on and power-off sequences, i.e., power may be turned on and off before being turned on again.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626